139 F.3d 905
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Vinh HUNG LAM, Plaintiff-Appellant,v.INTERIM SERVICES INC., Defendant-Appellee.
No. 97-56200.D.C. No. CV-97-00392-JMI (CWx).
United States Court of Appeals, Ninth Circuit.
Decided Feb. 23, 1998.Submitted February 9, 1998.**

Appeal from the United States District Court for the Central District of California James M. Ideman, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Vinh Hung Lam appeals pro se from proceedings in which the district court dismissed with prejudice Lam's action brought pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C. § 206.


3
Lam appears to seek review of (1) defendant Interim Services Inc.'s post-dismissal refusal to consent to proceed before a magistrate judge and (2) the district court's denial of Lam's request for entry of default.  We lack jurisdiction to review these nonappealable "orders."   See 28 U.S.C. §§ 1291, 1292.


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3